Citation Nr: 1226237	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to August 22, 2011.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), prior to May 20, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1972.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from February 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and Seattle, Washington.  The Veteran's claims have since been handled by the Baltimore, Maryland RO.

In May 2011, the Veteran testified before the undersigned at a hearing in Washington, DC.  A transcript of the hearing is associated with the claims file.  In May 2011, the Veteran submitted additional evidence directly to the board, with a waiver of initial RO consideration of the evidence.

In July 2011, the Board issued a decision that, in pertinent part, granted a rating of 30 percent for headaches but remanded the issue of entitlement to a disability rating in excess of 10 percent for PTSD.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion for Partial Remand as to that portion of the Board's decision that denied a rating in excess of 30 percent for headaches.  In an October 2011 Order, the Court granted the Joint Motion, vacating the Board's decision and remanding the matter to the Board.

In a February 2012, rating decision, the RO granted entitlement to a 100 percent disability for PTSD, effective from August 22, 2011.  As such, the claim listed above with regard to PTSD has been properly characterized as only being at issue prior to August 22, 2011.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an initial rating in excess of 30 percent for headaches, and entitlement to a TDIU prior to May 20, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 20, 2011, the Veteran's PTSD is manifested by total occupational and social impairment.

2.  Prior to May 20, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Deficiencies in most of areas, including work, family relations, judgment, thinking, or mood was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for the Veteran's service-connected PTSD, from May 20, 2011 but not before, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial evaluation of 30 percent, but not greater, for the Veteran's service-connected PTSD, prior to May 20, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the claim decided herein, it is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided sufficient VCAA notice with regard to his service connection claim in September 2005, prior to the December 2009 RO rating decision that granted service connection for PTSD.  Therefore, no further notice is needed under VCAA for this claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in September 2005, May 2010, and August 2011, in which the examiners took down the Veteran's history, considered lay evidence, conducted testing, and reached conclusions based on their examinations that were consistent with the record.  The examinations are found to be adequate. 

The Board notes that, while the Veteran indicated in a January 2010 written statement that he was in receipt of Social Security Disability benefits, he stated that they were due to a lung disability, which is not service-connected and not applicable to the claim decided herein.  As such, a remand to obtain these records is not necessary.

The Veteran testified at a hearing before the undersigned in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned noted the elements of the claim that were lacking to substantiate the claim of an increased rating.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the current severity of the Veteran's PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Given the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.



II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Prior to August 22, 2011, the Veteran's PTSD is rated 10 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

August 2005 VA outpatient records show that the Veteran presented as dysphoric and anxious.  He reported times of provocation and anger.  He was then in his second marriage, which appeared supporting and successful.  He reported an acrimonious relationship with his first wife and was estranged from his son by that marriage.  He reported a forced retirement from work due to legal difficulties.

In September 2005, the Veteran underwent VA examination.  He reported avoidance behavior, social isolation, increased arousal, recurrent nightmares, intrusive recollections, unprovoked irritability, hypervigilance, and a sense of a foreshortened future.  The examiner noted that the Veteran had moderate symptomatology, with no remission.  He was currently retired after having worked as a high school teacher.  He kept to himself and did not socialize.  He lived with his wife at the time of the examination, and they got along well.  Since retiring, he had worked remodeling homes.  When he worked at a school, he lost time due to his PTSD.  His activities of daily living were adequate, including driving, completing errands, and shopping independently.  He had no thought process or communication impairment.  His behavior was appropriate.  The Veteran also presented with dysthymia, which overlapped the PTSD.  This included depression and helplessness, at times, but no suicidal ideation.

On examination, the Veteran was alert and made good eye contact.  He was extensively apprehensive.  He had a cooperative attitude, and his behavior was appropriate.  He was casually dressed and appropriately groomed and maintained good hygiene.  There were no abnormal movements.  The Veteran established and maintained a good rapport with the examiner during the entire interview.  His speech was normal.  On occasion, the Veteran had trouble expressing his thoughts and feelings appropriately.  His mood was depressed and anxious.  His affect was appropriate but constricted.  There was no obsessional or ritualistic behavior or evidence of disorganized thought processes.  The Veteran was logical, coherent, and goal-oriented.  He was fully oriented, and there were no deficiencies in memory or cognition.  Concentration and attention were mildly to moderately impaired.  Insight and judgment were well-preserved.  The diagnoses were PTSD and dysthymic disorder, which was linked to the PTSD.  The GAF score was 65 for both disabilities.

A July 2006 VA outpatient record shows that the Veteran presented to his psychotherapy appointment with elevated anxiety.  He described periodic episodes of depression and anxiety with nightmares.  

In a September 2006 written statement, the Veteran described chronic anxiety, sleep disorder, and avoidance of any crowds.  He described episodes of panicking when in a grocery store, causing him to leave suddenly.  He was sometimes startled by his granddaughter when she was playing with him.

An April 2009 VA outpatient record indicates that the Veteran denied suicidal ideation and complained of depressive symptoms, low interest, feelings of hopelessness, sleep disturbance, and trouble concentrating.  He reported some anxiety symptoms.  There was no cognitive disability.

In May 2010, the Veteran underwent VA examination.  He had outpatient but no inpatient treatment for PTSD.  He reported that his symptoms were similar to those already reported.  He reported monthly nightmares, depression, irritability, easy startle, outbursts, and road rage.  At the time of the examination, he was living on a houseboat since he had decided to separate from his wife for a few days while he was depressed.  He reported moderate feelings of hopelessness and uselessness that occurred four to five times per week.  There were no periods of remission.  The Veteran isolated himself and rarely socialized.  He was able to go to a restaurant with his wife as long as it was not crowded.  He was independent in his activities of daily living.  On examination, the Veteran was appropriately dressed and groomed.  His affect was sad and depressed.  He was not homicidal or suicidal and did not appear to be anxious.  Thought processes were normal, and hallucinations and delusions were not elicited.  Orientation, attention, and concentration were intact.  The diagnoses were PTSD and depression, not otherwise specified.  The GAF score was 54.  The examiner commented that the Veteran's symptoms appeared to be similar to those he exhibited in 2005.

January, August, September, and December 2010 and February 2011 VA treatment records show that the Veteran reported that he was "doing ok."  He was alert and oriented but irritable and short-tempered.  He indicated that he cried at television commercials.  He reported easy startle, irritation, trouble sleeping, and being on edge.  His affect was constricted and anxious, his speech was elaborative and within normal limits, and his thought processes were within normal limits.  Cognition was intact, and the Veteran's mood was subdued.  He denied hallucinations and suicidal and homicidal ideations.  He reported anxiety that resulted in him verbally lashing out and throwing objects.

An April 2011 VA outpatient treatment record shows that the Veteran reported repeated disturbing dreams and memories, reexperiencing, extreme upset, physical reactions to stress, avoidance behavior, memory impairment, loss of interest in activities, emotional numbing, sleeping disturbance, irritability, difficulty concentrating, hyper alertness, and easy startle.

A May 20, 2011 Vet Center record shows that the Veteran reported trouble with his marriage, causing periodic separations.  He was estranged from his son from his first marriage.  He reported multiple jobs over the years and indicated that he had been fired from several jobs due to verbal and physical altercations with his supervisors and peers.  He also had some positive interactions and left some employment for better opportunities.  At times he was offered promotions but turned them down due to the increased stress.  He exhibited poor social functioning and related that he rarely left his house.  He did not engage in any activities outside of the home.  Reported symptoms included hypervigilance, difficulty concentrating, angry outbursts, irritability, exaggerated startle response, insomnia, lack of a sex drive, and depressed mood.  The diagnosis was PTSD.  The Veteran reported two charges of driving under the influence.

In May 2011, the Veteran testified before the undersigned.  He described a lack of focus and difficulty working with other people.  He described panic attacks up to three times per week.  He felt that he had trouble with complex instructions.  He routinely forgot to finish things.  He rarely left his house due to anxiety.  He reported suicidal thoughts on a number of occasions but denied homicidal ideation.

In August 2011, the Veteran underwent VA examination.  He reported that he has been unable to sleep well and was angry and very irritable.  He was depressed and more anxious since his last examination.  He experienced social withdrawal, work difficulties, interpersonal problems, more intrusive recollections of events, emotional numbing, and exaggerated startle response.  These occurred daily and the severity was high.  Symptoms were constant.  His capacity for adjustment socially and occupationally had worsened since his last examination.  He had been unemployed since October 2010.  Prior to that, he worked in carpentry, and his friend had given him the job.  He was told that he could no longer work due to his lack of focus and finishing jobs.  He also had problems with coworkers and peers.  He reported problems with concentration, worsening depression, poor attention, low energy, increased social isolation, and irritability.  He denied ever having been charged with driving under the influence.  He had no impairment of thought process or communication, and his behavior was adequate.  Personal hygiene was well-kept, although the Veteran was somewhat disheveled and unshaven for this examination.  The Veteran was able to care for his personal needs.  The Veteran had depression that was superimposed with his PTSD.

On examination, the Veteran's behavior was adequate.  He was casually dressed and marginally groomed.  Hygiene was considered adequate.  Psychomotor activity was slow.  The Veteran made good eye contact and established a rapport.  Speech was spontaneous with a slow rate, but productive and normal in volume and tone.  There were no hallucinations, delusions, obsessions, compulsions, or phobias.  His mood was anxious and very depressed.  His affect was appropriate to thought content and mood but was mostly flat.  The Veteran denied suicidal or homicidal ideation.  Thought processes were logical, coherent, and goal-oriented.  Cognitive functions were more than moderately impaired in the area of concentration and attention.  The Veteran was fully oriented, and there were no deficiencies of cognition or memory.  Insight and judgment were fair.  The diagnoses were PTSD and major depression, and the GAF score was 51.

The examiner determined that the Veteran's report of not being able to work since the last examination was credible.  He was considered unemployable as a result of his PTSD and major depression.  The PTSD got worse since the last examination, and the Veteran currently had deficiencies in most areas.  Also, the Veteran's depressive condition got worse over time, changing from dysthymia to major depression.  The major depression was linked to the Veteran's PTSD.

First, the Board finds that a 100 percent disability evaluation is warranted from May 20, 2011.  This is the first evidence showing that the Veteran's PTSD resulted in total occupational and social impairment, as evidenced by the information in that record regarding the Veteran's work history and marital and family trouble.  He rarely left his house and did not engage in any activities outside of the home.  During his May 2011 Board hearing, which occurred after the Vet Center appointment, the Veteran also endorsed panic attacks three times per week and suicidal thoughts.  As will be discussed in more detail below, the evidence dated prior to May 20, 2011 shows that the Veteran's disability was less severe and remained essentially consistent.  As such, the Board finds that a 100 percent disability rating for PTSD is warranted, from May 20, 2011.

In evaluating the evidence of record dated prior to May 20, 2011, the Board finds that the symptomatology associated with the Veteran's PTSD more nearly approximates a 30 percent rating for this time period.  Specifically, the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal speech.  His symptomatology comport directly with those consistent with a 30 percent rating, including depressed mood, anxiety, and sleep impairment.  He described occasional panicky feelings when at the grocery store.  The Board finds that these symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran indicated in September 2005 that, while he was retired from teaching, he currently worked remodeling houses and was busy with this work.  His relationship with his wife was generally described as good, with one notation of the Veteran staying on a houseboat for a few days when he was depressed.  The Board finds that this more closely comports with a 30 percent rating than a 10 percent rating.  As such, a 30 percent evaluation is assigned prior to May 20, 2011.

However, the Board also finds that a disability rating in excess of 30 percent is not warranted at any time prior to May 20, 2011.  Specifically, the evidence dated during this time includes references to panicky feelings but no panic attacks, much less panic attacks more than once per week.  There is no evidence of memory impairment, neglect of personal appearance, abnormal speech, difficulty understanding complex commands, impaired judgment or thinking, suicidal ideation, obsessional rituals, continuous depression, disorientation, inappropriate behavior, or an inability to establish and maintain effective work and social relationships.

As noted, during this time, the Veteran, who had already retired from his first career, was currently working consistently remodeling homes, and there is no evidence dated prior to May 20, 2011 that his PTSD interfered with this employment.  His relationship with his wife was described as good with occasional periods of separation for a few days while the Veteran was depressed.  While there is evidence of a sad and depressed affect and a depressed mood, this did not result in occupational and social impairment with reduced reliability and productivity prior to May 20, 2011.  The Veteran reported no interference with employment during this time, and the level of impact that the Veteran's PTSD had on his marriage, resulting in occasional days apart when the Veteran was depressed, is contemplated in the 30 percent rating assigned herein.

There is some evidence of impaired impulse control and anger on the part of the Veteran.  However, this is the only symptom associated with a 70 percent disability rating that is demonstrated by the Veteran prior to May 20, 2011.  Deficiencies in work, judgment, and thinking are not shown, and the deficiencies in family relationships and mood were described as mild to moderate.  Finally, none of the symptoms associated with a 100 percent disability rating for PTSD are shown, and total occupational and social impairment is likewise not shown prior to May 20, 2011.

The Board points out that, while the Veteran's GAF score in September 2005 was 65, and it was 54 in May 2010, the VA examiner who evaluated the Veteran in May 2010 stated on two separate occasions that the symptomatology demonstrated by the Veteran was similar to that which was exhibited in 2005.  Furthermore, the symptoms associated with both assigned GAF scores comport with the symptoms reported by the Veteran and the 30 percent rating assigned herein.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization, related to PTSD that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  PTSD is adequately rated under the available schedular criteria, and higher ratings are available for additional symptomatology.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

For all the reasons explained above, the Board finds that the staged rating assigned herein is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching these conclusions, to the extent that the Veteran's claim is denied, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

A 100 percent initial rating is assigned for PTSD, from May 20, 2011, subject to the laws and regulations governing the payment of VA benefits.

A 30 percent initial rating is assigned for PTSD, prior to May 20, 2011, subject to the laws and regulations governing the payment of VA benefits.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's remaining claims.

Prior to certifying the appeal to the Board, the RO last adjudicated the Veteran's claim of entitlement to an increased rating for headaches with the issuance of a June 2010 supplemental statement of the case.  Thereafter, the Board issued a decision in July 2011, which contained a partial grant of the Veteran's appeal as to this issue.  In a July 2011 rating decision, the RO implemented this partial grant.  The Veteran appealed the claim, to the extent that it was denied, to the Court, which vacated and remanded the matter to the Board in October 2011.

In October 2011, following the last adjudication of the Veteran's claim, four envelopes of VA outpatient treatment records were associated with the claims file.  This evidence includes at least eight reports not previously of record showing that the Veteran sought treatment for his headaches.  While the Veteran's attorney waived RO review of other evidence that has been added to the claims file, neither he nor the Veteran waived such review in this case.  This evidence is new and pertinent to the claim on appeal.

Furthermore, the newly associated evidence suggests that the Veteran's headache disability may have worsened since he was last afforded a VA examination in May 2010.  To ensure that the record reflects the current severity of the Veteran's headaches and in light of the new evidence of record, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  Prior to the examination, the RO should also obtain any VA treatment records pertinent to the Veteran from the Baltimore VA medical center since they were last requested in October 2011.

In May 2012, the Veteran's attorney raised a claim of entitlement to a TDIU.  As it was raised during the adjudicatory process of the underlying disability, it is considered a part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, it is before the Board.  Pursuant to this decision above, a 100 percent disability rating is in effect for PTSD from May 20, 2011.  Therefore, the question of whether the Veteran is entitled to a TDIU at any time after that date is moot, and the Board will confine this issue to the time period as set forth above.  See Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

Along with the May 2012 claim, the Veteran's attorney submitted a private employability evaluation completed by a vocational rehabilitation consultant.  While the consultant reviewed the claims file and spoke to the Veteran, she did so over the telephone and not in person.  The Board finds that an adequate evaluation to determine whether the Veteran's service-connected disabilities rendered him unemployable prior to May 20, 2011 requires an in-person interview.  

Because the opinion provided by the private vocational rehabilitation consultant in January 2011 is not adequate for the reasons explained above, and VA has not sought a medical opinion in connection with the Veteran's claim, remand is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).  Furthermore, the Board points out that, prior to May 20, 2011, the Veteran's combined disability rating does not meet the schedular requirements for entitlement to a TDIU.  Therefore, the RO should consider whether referral for an extraschedular evaluation is needed.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU. 

2.  Send to the Veteran and his attorney a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU. 

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  Request all records pertinent to the Veteran from the Baltimore, Maryland VA medical center, from October 2011 to the present.

4.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

5.  Schedule the Veteran for a neurological examination, by an appropriate provider, to determine the nature, extent and severity of his service-connected headaches. All indicated tests and studies should be undertaken. The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why. 

The examiner should determine whether the Veteran's headaches are, or are most closely analogous in severity to, (1) migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, (2) migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, (3) migraines with characteristic prostrating attacks averaging one in 2 months over the last several months, or (4) migraines with less frequent attacks. 

The examiner should also include a statement as to the effect of the Veteran's headaches on his occupational functioning and daily activities.

6.  Schedule the Veteran for the appropriate VA examination to address the issue of a TDIU rating prior to May 20, 2011.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (e.g., a 50 percent probability or more) that his service-connected disabilities, either separately or in combination, would render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience, prior to May 20, 2011. The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

7.  After completion of the above development, the Veteran's claims for an initial rating in excess of 30 percent for headaches and for TDIU prior to May 20, 2011, should be readjudicated, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of VA's Compensation and Pension Service for extraschedular evaluation of TDIU under the provisions of 38 C.F.R. § 4.16(b).  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


